PER CURIAM.
In this dispute over a contract for sale of real property, the trial court heard testimony concerning ambiguities in a warranty of zoning density in the contract. After hearing the evidence the trial court accepted the defendant’s construction of the contract that the zoning warranty was fulfilled by zoning allowing 310 units, and that the warranty of 310 multifamily units was neither what was intended nor did it constitute a breach when the property was not zoned exclusively for multifamily units at closing. On disputed facts we cannot conclude that the trial court erred.
AFFIRMED.
DOWNEY, GUNTHER and WARNER, JJ., concur.